t c memo united_states tax_court veronica chu petitioner v commissioner of internal revenue respondent docket no filed date veronica chu pro_se john w strate for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively with all amounts are rounded to the nearest dollar unless otherwise stated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure regard to petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner is entitled to a loss carryover whether petitioner is entitled to itemized_deductions for state_income_tax payments and unreimbursed employee_expenses whether petitioner is liable for an addition_to_tax pursuant to sec_6651 and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in palo alto california at the time she filed her petition petitioner’s returns during petitioner was an employee of phoenix technologies inc phoenix petitioner was paid dollar_figure by phoenix and had dollar_figure of federal_income_tax withheld by phoenix petitioner also received dollar_figure from the sale of insilicon stock petitioner did not make estimated_tax payments for petitioner did not file a form_1040 u s individual_income_tax_return for the taxable years and petitioner submitted to the court an unfiled form_1040 for respondent conceded the sec_6651 addition_to_tax respondent also conceded that petitioner is entitled to a dollar_figure deduction for state income taxes the year the return was signed on date in the section labeled income petitioner listed dollar_figure of income on line wages salaries tips etc and on line an dollar_figure loss from s_corporations petitioner listed her total income on line and adjusted_gross_income on line as zero petitioner was required to file a schedule e supplemental income and loss to describe the dollar_figure loss schedule e allows taxpayers to list the income or loss of their s_corporation petitioner’s attached schedule e contains only petitioner’s name social_security_number the topaz group inc ’s topaz name an indication that topaz is an s_corporation topaz’s employer_identification_number and an indication that all of petitioner’s investment was at risk petitioner had the authority to request copies of topaz’s bank statements a document dated date and entitled unanimous written consent of the board_of directors of topaz group inc shows big_number topaz shares issued to petitioner and big_number issued to david wood on topaz’s form_1120 u s_corporation income_tax return the schedule k statement shows petitioner holding percent of topaz’s stock topaz’s and schedules k-1 shareholder’s share of income deductions credits etc show petitioner as 100-percent shareholder of topaz’s stock topaz’s and schedules k-1 do not show petitioner’s percent ownership of topaz’s stock topaz’s returns topaz reported a dollar_figure loss on its form_1120s u s income_tax return for an s_corporation for the year on schedule d capital_gains_and_losses topaz reported a dollar_figure gain from the sale of aptus stock topaz reported a dollar_figure loss on its form_1120s for the year the portion of the return labeled tax and payments is blank in the income loss section of schedule k shareholders’ shares of income credits deductions etc topaz claimed an dollar_figure loss on the other income loss line also written on the line is see sch the attached document labeled form_1120s page schedule k line 6-other income loss shows an dollar_figure long-term business loss also on its schedule k topaz claimed a dollar_figure loss on the income loss line in the other section on the attached schedule d capital_gains_and_losses and built-in gains an dollar_figure long-term_capital_loss is listed on the sale of aptus stock reported on the schedule is an dollar_figure basis and the column labeled sales_price is blank topaz did not file a form_1120s for the taxable years and respondent stated at trial that the return was timely filed we note that the return was signed by petitioner on date petitioner submitted to the court topaz’s unfiled forms 1120s for the years and topaz’s unfiled form_1120s for the year shows dollar_figure of ordinary_income topaz’s unfiled return for shows a dollar_figure loss topaz’s unfiled form_1120s for the year was signed by petitioner on date the return contains four zeroes in four different boxes in the income section and on schedule d the description upstream stock and date_of_acquisition date are listed the return does not contain any additional information meetings petitioner did not attend meetings with respondent scheduled for january april and or may and opinion i deficiency a burden_of_proof sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues involving examinations commenced after date petitioner does not assert that sec_7491 shifts the burden to respondent therefore the burden_of_proof remains on petitioner see maher v commissioner tcmemo_2003_85 petitioner also did not comply with reasonable requests by respondent for meetings in order to shift the burden to respondent sec_7491 b loss carryover petitioner deducted a carryover of topaz’s claimed loss for on her federal_income_tax return taxpayers are required to maintain adequate_records to substantiate claimed losses and taxpayers bear the burden of proving that they are entitled to claimed losses sec_6001 rule a 290_us_111 sec_1366 provides generally that income losses deductions and credits of an s_corporation are passed through pro_rata to its shareholders on their individual income_tax returns sec_1363 sec_1366 sec_1366 provides that the character of each item_of_income is determined as if it were realized directly from the source from which the corporation realized it or incurred in the same manner as it was by the corporation a shareholder’s gross_income includes a pro_rata share of the s corporation’s gross_income sec_1366 the shareholder’s basis once computed limits the amount of losses and deductions that may be taken into account by a shareholder for the taxable_year sec_1366 any losses and deduction that the shareholder is not entitled to deduct currently are carried forward id petitioner submitted as evidence a document entitled unanimous written consent of the board_of directors of topaz group inc that listed big_number topaz shares issued to petitioner for dollar_figure petitioner also testified that she had balance sheets for topaz petitioner did not submit any documents related to the calculation of her topaz stock basis petitioner has not provided evidence sufficient to establish her topaz stock basis therefore petitioner has not established that she is entitled to deduct the carryover loss on her federal_income_tax return c itemized_deductions petitioner argues that she is entitled to deductions for state income taxes and unreimbursed employee_expenses deductions are a matter of legislative grace and petitioner bears the burden of proving that she is entitled to the deductions claimed see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir state income taxes petitioner claimed a dollar_figure deduction for state income taxes paid during sec_164 provides inter alia that state income taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued respondent conceded that petitioner was entitled to a dollar_figure state_income_tax deduction petitioner did not produce any evidence at trial to substantiate the additional claimed dollar_figure state_income_tax deduction therefore petitioner cannot deduct the additional dollar_figure unreimbursed employee_expenses petitioner claimed a dollar_figure deduction for unreimbursed employee business_expenses incurred during pursuant to sec_162 a taxpayer may deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including a trade_or_business as an employee 79_tc_1 petitioner did not produce any evidence at trial to substantiate the claimed unreimbursed employee business_expenses accordingly we sustain respondent’s determination regarding the unreimbursed employee business_expenses petitioner attached to her posttrial brief documents to support her claimed deduction for unreimbursed employee_expenses evidence must be submitted at trial documents attached to briefs and statements made therein do not constitute evidence and will not be considered by the court rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir lombard v commissioner tcmemo_1994_154 affd without published opinion 57_f3d_1066 4th cir accordingly we disregard these documents in reaching our decision about the unreimbursed employee_expenses deduction sec_68 limit on itemized_deductions if a taxpayer’s adjusted_gross_income agi exceeds an applicable_amount her itemized_deductions are subject_to a reduction sec_68 the applicable_amount for was dollar_figure revproc_99_42 1999_2_cb_568 we have held that petitioner cannot deduct her claimed carryover on her federal_income_tax return therefore petitioner’s agi for was dollar_figure and her itemized_deductions are subject_to a computational reduction under sec_68 ii additions to tax a burden of production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite b sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 petitioner stipulated that she did not file a tax_return for accordingly respondent has met his burden of production for the sec_6651 addition_to_tax for petitioner testified that she was unable to timely file her federal_income_tax return because her accounting manager would not give her the information necessary to prepare the return assuming arguendo that we were to accept petitioner’s testimony about why she failed to file a tax_return for the unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file a timely tax_return see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based upon the best information available and to file thereafter an amended_return if necessary 79_tc_298 petitioner has not established that her failure to timely file for was due to reasonable_cause see higbee v commissioner supra pincite accordingly petitioner is liable for the sec_6651 addition_to_tax for c sec_6654 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6654 for sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax the amount of the credit for withholding is deemed to be a payment of estimated_tax see sec_6654 petitioner’s form_w-2 wage and tax statement indicates that petitioner had dollar_figure withheld for her tax_year petitioner stipulated that she did not make any estimated income_tax payments for we have found for respondent on the issue of petitioner’s claimed deductions for the year we conclude that respondent has satisfied his burden of production regarding this issue petitioner has failed to come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect see rule a welch v helvering u s pincite see higbee v commissioner supra pincite we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 to reflect the foregoing decision will be entered under rule
